Please accept, Mr. President, my congratulations on your election. I am sure that your well-known qualities and long-standing experience of political and diplomatic life will enable you to make a decisive contribution to the success of the work of the forty-first session of the United Nations General Assembly.
I would also like to pay a special tribute to your predecessor. Ambassador Jaime de Pinies, for the competent and authoritative manner in which he presided over the last regular session of the Assembly. His success in the exercise of his important functions is certainly a source of pride to his country, to which I extend my congratulations.
I wish also to convey to the Secretary-General, Mr. Javier Perez de Cuellar, our appreciation of the energy, commitment and devotion he shows in carrying out his mission as leader of the Organization in a troubled period in international life.The Foreign Secretary of the United Kingdom, current President of the Council of Ministers of the European CeMBunity, has already presented the points of view of the Twelve on the different items of concern to the international community. Those points of view touch not just on Europe but on the rest of the world as well and carry the weight of expressing the consensus of 12 States, many of which, like Portugal, have long, rich experience of contacts with other continents. This being the first year in which Portugal has taken part in the general debate at the United Nations General Assembly as a full member of the European Community, I should like to make a brief reference to the great significance of that fact and the way we view the process of the construction of Europe.
Notwithstanding the special links that throughout the centuries Portugal has developed with other continents, which are today translated into privileged ties with countries in Africa, America and Asia, Portugal is a European and eminently Atlantic nation. It was in Europe that, often against entrenched autocratic Powers, the values that we cherish first came to light and then took hold: the yearning for freedom, democratic life and respect for the rights of the individual.
Thus, the historical and geographical context in which Portugal exists led us to make fundamental choices, manifested on the one hand in our participation in the Atlantic Alliance and in the maintenance of close relations with the United States of America, and on the other in our joining the process of European political and economic integration. The identity of the values of civilization of Europeans and Americans gives the Atlantic Alliance its full meaning as an essential instrument for the defense and preservation of free and democratic societies.
Accordingly, Portugal views its active participation in the tasks of the Atlantic Alliance and its entry into the European Communities as two converging factors of its position within the international context.
For the Portuguese people, belonging to the European Communities is a reaffirmation of its definite choice of a free, democratic and pluralistic organization of society, of the economy and of the State. Joining the European Economic Community does have an important economic component, which, we firmly believe, will be a powerful factor in the economic modernization of our country; but it was and still is, first and foremost, a political choice, reinforcing Portuguese democracy.
In line with this position - representing a truly national option, shared by all Governments and supported by all democratic political parties - we look towards the construction of a more united Europe, increasingly able to speak on the international scene with a single voice as an important contribution to strengthening democracy in the world, refusing neutralist temptations or any other projects for casting Europe as a "third way", at an equal distance between the two strategically opposed Powers.
We deem it indispensable that the risk of confrontation between these two Powers be reduced. But peace is a political task which is never fully ended and therefore is always in need of being undertaken anew. Arms are not, in themselves, a cause of war but only its instrument. Therefore we think that in order to achieve a lasting peace it will be necessary to work for the solution of the existing political conflicts. We are hopeful that both super-Powers will find paths of dialog and negotiation, possibly through meetings at the highest level.
Portugal maintains a persistent and committed participation in all concerted efforts to achieve balanced, meaningful and verifiable results in the field of
disarmament and aces control. In such a complex natter, it would be useful to look for concrete results in some areas that may serve as an example and standard for negotiations in other sectors. Thus, with regard to the elimination of chemical weapons, it will be of the utmost importance to reach an agreement on effective and trustworthy measures of verification. In fact, the possibility of credible verification is crucial to any just and balanced agreement on arras control or elimination.
The final document of the Stockholm Conference establishes politically binding security and confidence-building measures far sore concrete and meaningful than those contained in the Helsinki Final Act. It was possible to bring the Soviet Onion to accept modalities of inspection which, although modest, point to an openness and transparency in military matters that Portugal has always advocated. My country was a co-sponsor of the main proposals on which the final document is based. As we see it, the positive results achieved in Stockholm were made possible by the constant co-ordination among the Western allies.
We trust that in this domain, as well as in the fields of economic relations and human contacts, the follow-up of the process of the Conference on Security and Co-operation in Europe - which soon will resume in Vienna - will pave the way for taking a step forward in the implementation of the principles enshrined in the Helsinki Final Act, thus making a decisive contribution to international detente, to a balanced and reciprocal content for relations among countries with different social and political systems and, further, to fulfilling the expectations of those who see in the Helsinki principles the way - or the hope - of accomplishing their destinies in freedom and reaching the level of progress they wish for.
I cannot but express my satisfaction at the restoration of democracy in several countries the world over, particularly in Latin America, where several
) nations returned to democratic political life, sometimes despite grim forecasts stressing the obstacles along that path. Portugal, which for nearly half a century lived under an authoritarian regime and 12 years ago returned to democracy, knows from its own experience how to appreciate fully the value of freedom. Allow me to mention the process of democratic reaffirmation going on in a great sister nation -I refer of course to Brazil - that stimulates and eases the closeness between ' Portugal and Brazil which their past and their common language require, which responds to the deepest sentiments of their two peoples and to which the authorities of both States are committed.
Unfortunately, not all Latin American countries live under democratic regimes. There, as elsewhere in the world, we view with concern the persistence of dictatorships and of totalitarian regimes. However, we are convinced that where dictatorial repression exists popular determination will find a way to impose itself and freedom and respect for human rights will be restored. But the cases in which a totalitarian ideology is progressively being forcibly imposed on society and the State seem more problematic to us. As we all know very well, when this kind of regime takes hold, not only taking away from the people their political freedom but seeking also to control their whole lives, including private lives, and trying to direct individual consciences, then the restoration of freedom becomes exceedingly difficult.
The cycles to the realization of the most fundamental civil and political rights that exist in some countries in Central America - whose situation is being debated else where in this General Assembly - are closely linked to the persistence in the region of a deep economic, social and political crisis, the main victims of which are the populations living in the area. We deem it essential that the different groups involved make a serious effort to reach, through dialog and national reconciliation, in a democratic and pluralistic framework, a balanced compromise for their interests and aspirations that may allow Central American nations to negotiate a peaceful solution to their differences, without external interference and within respect for the inviolability of their borders, in a climate of mutual trust leading to the reduction of the level of armaments in the region. Portugal regrets that the efforts developed in that direction by the Contadora Group and its Support Group have not so far brought forth results.
The consolidation of democracy and respect for fundamental human rights, to be fully achieved, need growing economies that further social development. The stage of social and.,economic underdevelopment of huge areas of the world, some of which are tragically stricken by hunger, is alarming. As was made clear by the report on the critical economic situation in Africa, which we debated here last May, in addition to factors internal to those economies - such as the neglect to which agriculture was long subject, the excess of unproductive expenditures in the state sector and the lack of incentives to small enterprises - there are negative factors at the international level, namely, the foreign debt of several countries and trade protectionism.
Protectionism is an unjust and absurd practice, in particular if practiced by rich countries which thus make more difficult for other nations the access to hard currencies so necessary to balance their external accounts - a balance most important to the health of the international financial system. Moreover, when they give in to protectionist pressure, industrialized countries are going against their long-term interests, inasmuch as they are artificially impeding a more rational use of productive resources. At times Portugal has also been a victim of short-sighted measures of this kind.As regards foreign debt, the international community must acknowledge that the financial problem is compounded by political factors whose importance should not be underestimated. Moreover, in the economic and financial fields, mere restrictive prescriptions do not solve anything by themselves, while they call for heavy sacrifices and suffering.
Development \s the only way out of the debt crisis. We welcome recent progress made towards taking these realities into account, but we deem it insufficient given the seriousness of the problem. External obstacles to development must be eliminated, be they of a financial or commercial nature -always with the awareness that development will not take place unless, within every national economy, there is the political will to generate favorable conditions for action and free initiative by economic agents.
Portugal's accession to the European Community and the active part it intends to play therein will not cause us to turn our attention from our relationships in other areas of the world. Quite to the contrary: and history shows, we are a people open to the world and with a great capacity for merging with other cultures and mingling with other races. The Portuguese established fraternal contacts on practically all continents, always carrying with them a mentality opposed to any form of racism and a tolerant and open-minded attitude towards other civilizations.
Given the crisis at all levels that has been affecting the African continent -particularly sub-Saharan Africa - the main thrust of our co-operation effort is being directed to that area, and specifically to Portuguese-speaking African countries. However, in addition to the economic co-operation effort so essential to countries which, for varied reasons, are facing problems of economic, financial and social development inherent in their recent accession to statehood, particular attention must be given to co-operative relations in the political field.

Those relations should, whenever possible, be aimed at lessening prevailing political instability, particularly in the area around Angola and Mozambique. Portugal has spared no effort in contributing to the establishment of a climate or political dialog capable of paving the way for peace - and thence development -in southern Africa.
Angola and Mozambique, together with their front-line partners, have been subject to a deterioration in security conditions that is seriously hindering progress towards peaceful development, to which their populations legitimately aspire. Let me reiterate Portugal's solidarity with the front-line States in the situation in which they find themselves and which makes development so much more difficult for them. That solidarity has also been expressed through the support we have been able to provide within the framework of the Southern Africa Development and Co-ordination Conference (SADCC), as well as through the African Bank for Development - two outstanding examples of the ability of African countries to realize their enormous potential.
At the political level, our solidarity finds expression in our support for efforts undertaken by the front-line States aimed at promoting dialog and exploring possible solutions to southern Africa's problems, as was done at the recent meeting attended by the European Community countries and the front-line States at Lusaka.
The postponement of Namibian independence is surely one of the main factors of instability in the area. For several years now, in this and other international forums - the latest of which was the Vienna International Conference on the Immediate Granting of Independence to Namibia, held this summer - Portugal has demonstrated its interest in seeing that question solved. We continue to be firmly convinced that Security Council resolution 435 (1978) is the only acceptable basis for a solution to this problem, and we are anxious at the successive delays and obstructions that have prevented its implementation.
I wish to stress our apprehension due to the feeling that, of late, the question of Namibia has been allowed to drag on without any real effort being made to resolve it. We must break that stalemate, which besides contributing to destabilization in the area, only serves to exacerbate feelings of frustration in regard to the possibility of negotiating a peaceful solution to a situation that is in flagrant violation of the principles enshrined in the United Nations Charter. To that end, commitment and a clear contribution from the Republic of South Africa are needed.
Portugal's opposition to the apartheid system is not recent, nor does it stem from mere political expediency. That is demonstrated by the fact that, throughout the changing fortunes of its history, the Portuguese nation never indulged in racist practices in the territories under its administration. To oar firm condemnation of the apartheid system as a flagrant and systematic violation of the most fundamental human rights, we add our concern at the constant instability it provokes throughout southern Africa.
Similarly, we unequivocally condemn armed aggression against neighboring countries. Moreover - and notwithstanding the difficulties inherent in the process of radical change in any society - it is urgent that the South African authorities and that part of the population that supports them prepare to face the present and look to a future which must be met boldly, imaginatively and fearlessly.
We firmly hope that the South African authorities are prepared to show in a timely and credible manner that they are ready to abandon the illusion that delays, dashed hopes or violence can be an answer to the legitimate expectations of the majority of the population they rule. For South Africa to become a democracy.
without winners or losers, it must urgently proceed to the complete eradication of the apartheid system. It is essential that the Government put an end to the state of emergency, free Nelson Mandela and other political prisoners and legalize banned political parties. On the other hand, all the forces legitimately fighting the apartheid system must also contribute to the cessation of violence and to the establishment of dialog, which is the only means towards a peaceful and lasting reconciliation of the various interests at stake.
We believe that maintaining international pressure can help to make clear to the South African Government the need to hasten the process of change in that country, we must, however, concentrate our efforts at finding ways to bring home to that part of the South African population that holds power - and without whose participation a peaceful, negotiated solution acceptable to all cannot be conceived - the need for a change in attitude, without at the same time causing further deterioration to the situation of the peoples and countries already gravely affected by the apartheid system.
Terrorism is an issue that has been with us for several years but which has of late known troubling developments, the seriousness of which is underscored by the intolerable fact that certain States support and promote it, as has become clear. It is highly regrettable that in the name of obscure and frequently senseless goals, supposedly responsible members of the international community sponsor common law crimes which affect and harm societies and individuals entirely unknown to them and from whose death or wounding they have nothing to gain.
Through the adoption of conventions, resolutions and declarations of intent, the international community has on several occasions indicated its concern and its will to join efforts to eradicate that type of activity.
But we must go beyond words. It is of the greatest importance that the international conscience be kept active and attentive to the requirements of the anti-terrorist struggle which, however, while it requires sacrifices, cannot be invoked to curtail fundamental rights and freedoms of citizens. For its part, Portugal is actively participating in concerted efforts to conk at terrorism - at the regional level, in the Council of Europe and within the European Communities. It is, no doubt, an arduous and delicate task but one which admits of no hesitations it implies firm action internally and adequate co-ordination internationally, namely through the adoption of measures that will be effective in reducing opportunities for the individuals or groups concerned to carry out their projects.
Among other grave problems that preoccupy us, I wish to stress the situation in the Middle East, because of the non-realization of the right to self-determination and other fundamental human rights, because of the tensions it breeds in the area and because of the frustration of the many and devoted efforts to reach a peaceful negotiated solution to the problems of the area. Portugal's position on this matter is well known. We believe that any solution to the problem must be global-, it must respect the right of all States in the area, Israel included, to live within secure and recognized borders? it must ensure the self-determination of the Palestinian people; and it must make possible the restoration of peace in Lebanon. Such a solution presupposes that the parties directly concerned will commit themselves to ar; effort to end the lack of mutual trust, which is an insurmountable obstacle to negotiation. In spite of the persistent difficulties in the way of diplomatic and negotiating efforts, we continue to place our hopes on their potential to find and unblock the way to peace. We sincerely hope that the recent contacts between the leaders of Egypt and Israel will be a step in this direction.
Still in the Middle East area, I would like to mention our concern with the devastating consequences of the conflict between Iraq and Iran, two countries still at war, in spite of the appeals of the international community, for reasons ever more difficult to discern and with irreparable losses in human lives, lives that are being annihilated by a terrible potential for destruction, with serious consequences for the stability of the Gulf, where freedom of navigation continues to be seriously threatened. We appeal here to the leaders of those two countries to negotiate and, in that context, we reiterate our support for the mediation efforts undertaken by the Secretary-General in particular.
In addition to these cases, there are others in which violations of rights -of which this Organization is the standard-bearer and which we are all bound to respect - are perpetrated with the deliberate intention of altering the geostrategical balances. Afghanistan and Kampuchea are two cases in point of countries and peoples victimized by the presence of foreign troops, in the most blatant violation of the right to self-determination, a situation that must, as a matter of urgency, be put to an end, for every reason, including that of maintaining confidence in the principle that respect for the sovereignty of States is the basis of international order.
The requirements of credibility aid coherence which States must uphold as responsible agents of international relations are being particularly put to the test in the case of East Timor, where the Timorese people continue to live in the expectation of exercising their legitimate right to self-determination. As the internationally recognized administering Power, Portugal has supported in every way the mandate given to the Secretary-General by the General Assembly in its resolution 37/30 to try to find, for the problem of East Timor, a global and just solution acceptable to all parties. We greatly appreciate the efforts undertaken in that direction by the Secretary-General in the last few years. We have shown our readiness for dialog, without which international disputes cannot be solved. Although we are not as yet close to the desired solution, we continue to negotiate, in the hope of reaching a globally positive result.
We do not forget our goals, our commitment to the preservation of the cultural heritage of the Timorese people and of its own identity, the defense of its freedoms and of individual rights in that territory. However, it is not possible to fulfill the legitimate expectations and rights of the Timorese people if they are denied the freedom to choose their own destiny. To us respect for the principle of self-determination of peoples is fundamental. I an sure that it will not be any less so for the international community.
I believe that the grave financial situation in which this Organization finds itself is a cause for concern that I share with all members of this Assembly. In the years of prosperity, there apparently developed a tendency to see in the United Nations a deus ex machina capable of embracing and solving the problems of one and all. The international situation that has in the last few years affected many of the Member States was brought before this Organization with some delay and, perhaps for this reason, to the surprise of some of us. Austerity is now called for. The figures show - in such a way that no doubts can be entertained about this point -that expectations have to be reduced to the level of existing resources. The financial crisis certainly reflects a crisis that could be called a "growing up crisis" but which reflects a reality we can only call political.
In permitting the participation of all States in decisions related to the safeguarding of peace, respect among nations, protection of the rights of man, justice, freedom and economic development, the united Nations performs the essential function of upholding pluralism among nations. It would be difficult indeed for the United Nations not to mirror the contradictions inherent in this reality.
)The united Nations will overcome the present crisis. However, it will have to fight atavisms, to abandon theoretical needs that are frequently translated into requests which sometimes make the Secretariat look like a research department. We must be realistic: where there is no room for agreement, we must work to create the conditions necessary to obtain it, without trying to disguise, with bureaucratically initiatives, difficulties that are known to all. The Member States must take the responsibilities that fall to them as their lot in this situation without overlooking the fact that careful management of resources and the timely payment of contributions are basic elements in the political life of the united Nations.
We would like to make clear that if we support the introduction of a greater financial discipline in the United Nations, we do not in any way wish to limit or hinder the capacity to act and the vigor of the Organization. On the contrary, we desire to strengthen its credibility. We wish therefore to find a solution for the financial problems of the United Nations, not only for economic reasons, but because we want to see its capacity for intervention reinforced, its initiatives respected, and its voice listened to. In this sense, Portugal firmly supports the efforts of the Secretary-General and awaits with eager expectation the results of the work of the Group of Eighteen.
The general debate that takes place annually in the General Assembly has the merit of taking us beyond our own particular concerns, which often absorb our day-to-day activities, to a global appreciation of the problems that the world is facing today and to re-examine its multiple aspects. The last few decades have been rich in events, many of which have brought with them the potential for radical change, which has left its mark cm societies, both internally and externally, and has forced them into frequently painful processes of adjustment. The intensity and the dynamics of such processes have provoked and still provoke a series of readjustments, which have been, and are being, felt at the most varied levels. However, if we take into account the complexity of the time in which we are living and the evolution of the international situation in the 41 years since the actual format of international relations developed, we will, in spite of everything, be led to formulate a favorable judgment about the capacity generically shown by the diverse agents to manage the innumerable crises they have faced and to live up to the challenge of progress. Portugal and the Portuguese people, whose recent history illustrates the importance of the struggle tor democratic pluralism, for freedom and for justice, confidently accept this challenge.
